Citation Nr: 1456360	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  06-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to February 28, 2011, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 28, 2011, for the award of a total disability rating for individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2008, the Board denied the Veteran's claim.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand in March 2009, the Court remanded the claim back to the Board for readjudication.  

In June 2009, the Board remanded the claim for further development.  

In March 2011, the RO granted an increased disability rating of 50 percent effective the date of the claim, May 26, 2005, and a 70 percent disability rating effective February 28, 2011.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, entitlement to TDIU was granted by the RO in a March 2011 rating decision.  As such, the issue of entitlement to a TDIU is no longer before the Board.

However, in November 2011, through his then attorney, the Veteran submitted a Notice of Disagreement (NOD) with regards to the effective date of the TDIU.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, these issue to the attention of the AOJ.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of the effective date of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to November 28, 20114, the service-connected PTSD is shown to be productive of symptomatology that more nearly approximates a disability picture of occupational and social impairment, with deficiencies in most areas as manifested by anger outburst, restlessness, flashbacks, severe anxiety, intrusive thoughts, sleep problems, severe depression, daily panic attacks and irritability.

3.  The service-connected PTSD is shown to be productive of hallucinations, flashbacks, severe anxiety and depression, intrusive thoughts, irritability, and poor hygiene with GAF scores as low as 48. 


CONCLUSIONS OF LAW

1.  Prior to November 28, 2011, PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD, have not been met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2014).  A June 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations have been obtained in the development of the claim.  The Veteran has not indicated private treatment for his problems.  38 U.S.C.A § 5103A , 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) benefits.

The Veteran has been afforded several VA examinations conducted in July 2005 and March 2011.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiners considered Veteran's description and history of his symptoms, conducted a thorough examination and provided a detailed report of the Veteran's condition. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

In this case, as the Veteran timely appealed the rating initially assigned for PTSD, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The veteran's service-connected PTSD is currently assigned a 50 percent rating prior to February 28, 2011 and a 70 percent disability rating thereafter.  The RO has already assigned a staged rating.  Upon review of the evidence, the Board finds that, as will be discussed below, a uniform rating is most appropriate.  

Factual Background

In a July 2005 Special Psychological Evaluation as part of a VA examination, the Veteran reported difficulty initiating, completing, planning, and organizing activities of his daily routine.  He had difficulty remembering people's names and memory loss.  The Veteran was appropriately dressed, groomed, on time, cooperative, alert and oriented.  He had good eye contact and no abnormal motor movements.  His mood was depressed and his affect was flat.  His speech was logical and coherent.  His insight and judgment were adequate.  He did not have psychotic symptoms.  He experienced depressed mood, fatigue, diminished ability to concentrate, sleep disturbance, agitation, marked diminished interest in activities and feelings of guilt and worthlessness.  The Veteran was married to his third wife and reported isolating behavior at work to avoid contact and conflict with people.  The psychologist assigned a GAF of 70. 

It was noted that the Beck Depression Inventory (BDI) score was 32 which indicated severe depression.  The posttraumatic stress (PK) scale elevation was 82 which is within the moderate range of severity; and the Beck Anxiety Inventory (BAI) score was 32, which indicated severe levels of anxiety.  

In April 2006, the Veteran's wife reported that he had trouble sleeping and would wake up in the middle of the night screaming about his Vietnam experiences.  She described the Veteran as isolated and he would sit up at night alone in the dark pacing or looking out the window.  The Veteran did not like to be in crowds, did not socialize and avoided family events.  The Veteran would become irritated during his occupation as a truck driver and showed road rage.  The Veteran's wife stated that he had trouble concentrating and paying attention.  At the sound of a helicopter, he would become silent and panic.  She noted that the Veteran suffered from anxiety attacks daily and was very nervous. 

VA outpatient treatment records dated since May 2005 note GAF scores ranging from 50 to 70.  Symptoms noted during this time include depression, flat affect, anger outbursts, poor sleep, dysthymic mood, irritability, avoidant tendencies, and nightmares.  The records further show the Veteran reported trouble working long hours and adjusting to erratic schedules, avoided social contact, conflict and anger during his occupation by changing jobs frequently.  The treatment records also show that the Veteran had numbing, hyperarousal, detachment, low trust, aggression, agitation, and problems with communicating.  However, he was always noted to be well groomed and neat, and consistently denied any suicidal or homicidal thoughts, plans or intents.  The records further show the Veteran was treated with individual therapy twice a month, group therapy 4 times a month and medication.

At a VA examination of February 2011 the Veteran endorsed daily symptoms of intrusive thoughts, nightmare, emotional distress, recurrent and intrusive distressing recollections of the stressor events, recurrent nightmares, marked diminished interest or participation in significant activities such as family events, feeling detached or estranged from others, restricted range of affect and a sense of a foreshortened future, problems sleeping, anger, irritability, difficulty concentrating, hyperstartle reactions and hypervigilance.  He endorsed visual and auditory hallucinations.  But denied suicidal and homicidal ideations.  He further reported he has not been taking care of himself as usual and the examiner noted he was malodorous during the examination.  His BDI score was 32 indicative of severe depression.  His PK scale elevation was 82 showing moderate severity.  

A GAF score of 48 was assigned.  The examiner noted treatment records showed several referenced of increased symptoms dating at least back to 2010.  She noted that the Veteran was experiencing a decline in functional status and quality of life.  

In reviewing the evidence above, the Board finds that prior to February 28, 2011 the Veteran's symptoms more nearly approximate a 70 percent disability rating.  Indeed, the July 2005 noted symptoms which were moderate to severe.  In May 2005 he was noted to have a GAF score of 50 which connotes serious symptoms.  Further, the evidence shows that the Veteran's symptoms were such that they interfered with work and he changed jobs multiple times, and ultimately retired in 2010 because he could not function at work anymore due to his anger.  Moreover, it is clear that during the time period prior to February 28, 2011, the Veteran suffered of daily panic attacks, flashbacks and intrusive thoughts.  Moreover, and significantly, the February 2011 examiner noted that the records showed a steady increase in severity of symptoms and noted records which predated February 28, 2011.

The Board recognizes that the Veteran was also assigned GAF scores of 70, representative of mild symptoms, during this time period including at the July 2005 VA examination.  However, a comparison of the reported symptoms with the assigned GAF score shows that the score of 70 assigned at the July 2005 VA examination is not representative of the reported symptoms.  Indeed, the examination report noted anxiety and depression were of a severe level.  Moreover, the PK scale score was demonstrative of a moderate range of severity for PTSD.  Therefore, the Board finds that the GAF score of 70 is not representative of the symptoms reported, and the Board places greater weight on the symptomatology than the GAF score assigned.

In all, the Board finds that the overall disability picture prior to February 28, 2011 more nearly approximates a 70 percent disability rating.  Rather than trying to pinpoint an exact date where the Veteran's symptoms worsened, the Board notes that symptomatology fluctuates with time and the severity of symptomatology increases over time and not on a specific particular date.  Therefore, the board has considered the reported symptoms in their totality in deciding that the disability picture throughout the appeal period more nearly approximates a 70 percent disability rating.

Now that a uniform rating is in effect, the Board will consider whether a disability rating in excess of 70 percent is warranted at any time during the appeal period.  

On review of the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted.  In this regard the Board notes that the evidence of record reveals subjective complaints of depression, anxiety, flashbacks, intrusive thoughts, nightmares, irritability, and social isolation.  Objectively, the record demonstrates an instable mental state (dysthymic mood, irritability and episodes of rage), poor concentration, intolerance of others, severe depression, flashbacks and incessant panic attacks.  Furthermore, in the most recent VA examination he was noted to have visual and auditory hallucinations.  

While the evidence shows that the Veteran's symptoms more nearly approximate a severe level, the Veteran's overall disability picture is best represented by a 70 percent evaluation and no more.  The evidence does not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the Veteran has been granted TDIU based on his PTSD symptoms.  While the Veteran is not able to work due to his PTSD, he is not otherwise totally impaired and the overall symptomatology picture does not reach the level of 100 percent disability rating.  Indeed, the Veteran has consistently denied suicidal and homicidal ideations.  Although he reported social isolation, it was noted that he remained married and had some contact with two of his children.  While most recently he was noted to be malodorous, it was not stated that he was incapable of maintaining minimal personal hygiene.  The Veteran was consistently noted to be oriented as to time and place and to have normal recent memory.  Moreover, he was noted to be able to take care of his finances.

For the foregoing reasons, the Board finds that an evaluation in excess of 70 percent is not warranted.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id. , see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the PTSD.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his PTSD.  As discussed above, the rating criteria for PTSD account for the Veteran's irritability, panic attacks, interpersonal problems as well as economic inadaptability.  As such, it cannot be said that the available schedular ratings for the Veteran's PTSD are inadequate.  The Board notes that the Veteran is also service-connected for diabetes and related complications, but the record does not suggest that his PTSD, either alone or in combination with the other service-connected disabilities, present a disability picture outside that contemplated by the rating schedule.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

For the period prior to February 28, 2011, entitlement to a 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied.



REMAND

As noted in the Introduction section of this decision, in a rating decision of March 2011, the RO granted entitlement to TDIU.  In November 2011, through his then attorney, the Veteran submitted a Notice of Disagreement (NOD) with regards to the effective date of the TDIU.  A Statement of the Case needs to be issued with regards to this claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

Furnish a Statement of the Case as to the issue of an earlier effective date for the grant of entitlement to TDIU.  Only if the Veteran perfects an appeal should this claim be certified to the Board following completion of any necessary development.

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


